        Case 1:19-cr-10080-NMG Document 2225 Filed 09/16/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                                    )
v.                                  )               Case No. 19-CR-10080-NMG
                                    )
GAMAL ABDELAZIZ, et al,             )
                                    )
                  Defendants.       )
____________________________________)


           MOTION FOR PRO HAC VICE ADMISSION OF DAVID VAUGHN

       NOW COMES, Glenn A. MacKinlay and respectfully requests that this Court permit

David P. Vaughn to appear pro hac vice as co-counsel for Alex Garfio, Alexandra Reisman (nee

Bitterlin), Scott Wandzilak, Marko Pintaric, and Kurt Schuette in all proceedings in the above-

captioned action, pursuant to L.R. 83.5.3.

       In support of this motion, counsel states as follows: Mr. Vaughn is the principal at the

Vaughn Law Offices located at Two California Plaza, 350 S. Grand Ave., Suite 3550, Los

Angeles, CA 90071. He has been retained, along with Glenn A. MacKinlay of McCarter &

English, LLP, 265 Franklin Street, Boston, Massachusetts, to represent Alex Garfio, Alexandra

Reisman (nee Bitterlin), Scott Wandzilak, Marko Pintaric and Kurt Schuette in this matter. See

Vaughn Affidavit, attached as Exhibit A.

       In his affidavit, Attorney Vaughn states:

       1. He is a member of the bar in good standing of the State of California (admitted

           December 23, 1987). See Certificate of Standing of the State Bar of California,

           attached as Exhibit B;
        Case 1:19-cr-10080-NMG Document 2225 Filed 09/16/21 Page 2 of 3




       2. He is not currently the subject of any disciplinary proceedings as a member of the

           bar;

       3. He has not previously had a pro hac vice admission to this Court revoked for

           misconduct;

       4. He has read and agrees with the Local Rules of the United State District Court for the

           District of Massachusetts.

                                        CONCLUSION

       WHEREFORE, local counsel for Plaintiff respectfully requests that the Court grant this

motion and permit David P. Vaughn to appear as co-counsel in all proceedings in the above-

referenced action pursuant to L.R. 83.5.3.

                                             Respectfully submitted,


                                             s/ Glenn A. MacKinlay
                                             Glenn A. MacKinlay, BBO# 561708
                                             McCarter & English, LLP
                                             265 Franklin Street
                                             Boston, MA 02110
                                             617-449-6548
                                             gmackinlay@mccarter.com




                                               2
        Case 1:19-cr-10080-NMG Document 2225 Filed 09/16/21 Page 3 of 3




             CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 7.1

        I, Glenn A. MacKinlay, hereby certify that counsel has attempted to confer with counsel
for the government, and with counsel for the defendants, Gamal Abdelaziz and John Wilson, in
good faith with respect to the instant motion to resolve or narrow the issues presented herein.

Date: September 16, 2021

                                                     s/ Glenn A. MacKinlay
                                                     Glenn A. MacKinlay



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date this document filed through the CM/ECF system will be
sent electronically to the registered participants as identified on the NEF and paper copies will be
sent to those indicated as non-registered participants.


                                                     s/ Glenn A. MacKinlay
                                                     Glenn A. MacKinlay




                                                 3
